DISMISS and Opinion Filed June 17, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01304-CV

                    PARKWAY INWOOD, L.P., Appellant
                                V.
       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Francis
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141304F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PARKWAY INWOOD, L.P., Appellant                    On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01304-CV        V.                       Trial Court Cause No. DC-12-04743.
                                                   Opinion delivered by Justice Francis.
CENTURA LAND CORPORATION F/K/A                     Justices Lang-Miers and Whitehill,
IORI CENTURA, INC., Appellee                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered June 17, 2015.




                                             –2–